DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 40-44 and 61 are pending and under consideration in the instant Office Action.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 10/23/2020.

3.	In view of the amendment and arguments filed 10/23/2020, the previous rejection of the claims under 35 U.S.C. 101 has been withdrawn.

4.	In view of the amendment and arguments filed 10/23/2020, the previous rejections of the claims under 35 U.S.C. 102(a)(1) have been withdrawn.

5.	In view of the amendment and arguments filed 10/23/2020, the previous rejections of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over
U.S. Patent Nos. 9150891 and 9062315 have been withdrawn.

6.	In view of the amendment and arguments filed 10/23/2020, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, stated below.

7.	In view of the amendment and arguments filed 10/23/2020, the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 103 stated below.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 40-44 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the phrase “wherein the labyrinthulid is a labyrinthulid in which a fatty acid composition is modified by disruption and/or gene silencing, or in which a fatty acid composition is modified by transforming a gene in addition to disruption and/or gene silencing, and selected from the group consisting of (A) and (B): (A) a labyrinthulid belonging to the genus Parietichytrium or genus Schizochytrium having very weak or no activity of producing PUFAs via a PUFA-PKS pathway; and (B) a labyrinthulid belonging to the genus Thraustochytrium.in which a host PUFA- PKS gene is disrupted or silenced to a very weak level” which renders the claim vague and indefinite because the specific identity, biological function, and nucleotide sequence of the gene that is disrupted and/or silenced to a very weak level are not known and not recited in the claim; and the specific identity and amino acid sequence of the proteins and/or enzymes in the PUFA-PKS pathway that are very weak or have no activity are not known and not recited in the claim. The phrase “transforming a gene in addition to disruption and/or gene silencing” renders the claim vague and indefinite since the specific identity, biological function, and nucleotide sequence of the gene is not known and not recited in the claim.
Further, the phrase “very weak’ renders the claim vague and indefinite since the phrase is a relative term, the phrase is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claim 41-44 and 61 are also rejected because they do not correct the defect.
Claim 40 recites the phrase “a labyrinthulid belonging to the genus Thraustochytrium in 

Claims 41-44 recite the phrase “the GC area is a peak area in a GC chart obtained by gas chromatography analysis” which renders the claims vague and indefinite since it is unclear how one can arrive at the recited values without reference to both the GC areas of each recited fatty acids.  The specification teaches C20 PUFA/C22 PUFA means the value obtained by dividing the total of GC peak areas of polyunsaturated fatty acids having 20 carbon chains by the total of GC peak areas of polyunsaturated fatty acids having 22 carbon chains. Appropriate correction is required.  For examination purposes it is assumed that the claims are not limited to the GC area and encompasses any amounts of recited fatty acids.

Claim 61 recites the phrase “A GC area ratio” which renders the claim vague and indefinite since the meaning of the phrase is not known and not recited in the claim.  For examination purposes it is assumed that the claim is not limited to the GC area ratio and encompasses any amounts of ARA, DGLA, ETA, and EPA.



Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 40-44 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The claims are drawn to any microbial oil obtained from a broad genus of labyrinthulid microorganisms having any chemical and/or biological properties and capable of producing any microbial oil in which a fatty acid composition is modified by disruption and/or gene silencing, of any genus of genes encoding any proteins or enzymes including any variants and mutants thereof, or in which a fatty acid composition is modified by transforming any genus of genes encoding any proteins or enzymes including any variants and mutants thereof in addition to disruption and/or gene silencing, and selected from the group consisting of (A) and (B): (A) a labyrinthulid belonging to the genus Parietichytrium or genus Schizochytrium having very weak or no activity of producing PUFAs via any genus of enzymes and/or proteins in the PUFA-PKS pathway having any genetic modifications including any variants and mutants thereof; and (B) a labyrinthulid belonging to the genus Thraustochytrium.in which any genus of host PUFA- PKS genes encoding any proteins or enzymes including any variants and mutants thereof are disrupted or silenced to a very weak level. According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; reference of record) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Sen et al. (Appl Biochem Biotechnol. 2007 Dec;143(3):212-23; PTO 892) teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (StEP), random chimeragenesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy.  However, such rational design and 
The specification as originally filed does not disclose a representative number of species of labyrinthulid microorganisms having any chemical and/or biological properties and capable of producing any microbial oil encompassed by the claimed invention by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the biological functions and/or enzymatic activities of the encoding genes that are to be transformed into, disrupted and/or silenced in the members of the genus of labyrinthulid microorganisms having any chemical and/or biological properties capable of producing any microbial oil.  
The specification as originally filed discloses the genetically modified labyrinthulid microorganisms  Parietichytrium sp. SEK358 (FERM BP-11405), Parietichytrium sarkarianum SEK364 (FERM BP-11298), Parietichytrium sp. SEK571 (FERM BP-11406), Thraustochytrium aureum ATCC 34304, where each of the genetically modified labyrinthulid microorganisms has a disruption of the gene encoding Δ4 desaturase, gene encoding C20 elongase, and/or gene encoding polyketide synthase.  The specification as originally filed discloses microbial oils obtained from the said genetically modified labyrinthulid microorganisms wherein the microbial oil satisfies not less than one condition selected from the group consisting of (a) to (e):  (a) ARA is not less than 5% of the total fatty acid composition; (b) DGLA is not less than 2.5% of the total fatty acid composition; (c) ETA is not less than 0.35% of the total fatty acid composition; (d) DHA is not greater than 0.50% of the total fatty acid composition; and (e) a total of DHA and n-6 DPA is not greater than 0.7% of the total fatty acid composition
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of any microbial oil obtained from a broad genus of labyrinthulid microorganisms having any chemical and/or biological properties and capable of producing any microbial oil in which a fatty acid composition is modified by disruption and/or gene silencing, of any genus of genes encoding any proteins or enzymes including any variants and mutants thereof, or in which a fatty acid composition is modified by transforming any genus of genes encoding any proteins or enzymes including any variants and mutants thereof in addition to disruption and/or gene .



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready

(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

13.	Claims 40-44 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US20130309772 (11/21/2013; reference of record) in view of US20120322116 (12/20/2012; reference of record), US20110177031 (07/21/2011; reference of record), and WO2013013211 (01/24/2013; reference of record).

US20130309772 teaches a method for transforming a stramenopile organism, which comprises disrupting a gene of the stramenopile organism or inhibiting the expression of the gene in a genetically engineering manner, and which is characterized in that the stramenopile organism is selected from Thraustochytrium aureum, Parietichytrium sarkarianum, Thraustochytrium roseum and Parietichytrium sp. and the gene to be disrupted or of which the expression is to be inhibited is a gene associated with the biosynthesis of a fatty acid.  US20130309772 teaches that in the method the gene associated with fatty acid biosynthesis is a gene associated with polyketide synthase, fatty acid chain elongase, and/or fatty acid desaturase including the Δ4 desaturase or the ω3 desaturase gene and/or the C20 elongase gene of the instant application.  US20130309772 teaches fatty acids obtained from the stramenopile wherein the unsaturated fatty acids are unsaturated fatty acids of 18 to 22 carbon atoms.  US20130309772 teaches that accumulation of unsaturated fatty acids in stramenopile is realized by culturing the transformed stramenopile where the culture is performed using a common solid or liquid medium, and the type of medium used is not particularly limited, as long as it is one commonly used for culturing Labyrinthulomycetes, and that contains, for example, a carbon source (such as glucose, fructose, saccharose, starch, and glycerine), a nitrogen source (such as a yeast extract, a corn steep liquor, polypeptone, sodium glutamate, urea, ammonium acetate, ammonium sulfate, 

US20120322116 teaches a method for modifying the fatty acid composition of stramenopiles, comprising: introducing a fatty acid desaturase gene into stramenopiles selected from the group consisting of Schizochytrium sp. M-8 strain (FERM P-19755), Thraustochytrium aureum ATCC 34304, Thraustochytrium sp. ATCC 26185, Schizochytrium sp. AL1Ac, Schizochytrium aggregatum ATCC 28209, Ulkenia sp. ATCC 28207, Schizochytrium sp. SEK210 (NBRC 102615), Schizochytrium sp. SEK345 (NBRC 102616), Botryochytrium radiatum SEK353 (NBRC 104107), and Parietichytrium sarkarianum SEK364 (FERM ABP-11298); and expressing the fatty acid desaturase, wherein the desaturase is a Δ5 desaturase, a Δ12 desaturase, or an ω desaturase.  US20120322116 teaches a method for highly accumulating a fatty acid in the said stramenopiles wherein the fatty acid is an unsaturated fatty acid of 18 to 22 carbon atoms.  US20120322116 teaches that accumulation of unsaturated fatty acids in stramenopile is realized by culturing the transformed stramenopile where the culture is performed using a common solid or liquid medium, and the type of medium used is not particularly limited, as long as it is one commonly used for culturing Labyrinthulomycetes, and that contains, for example, a carbon source (such as glucose, fructose, saccharose, starch, and 

US20110177031 teaches microbial oils comprising at least about 20% by weight eicosapentaenoic acid and less than about 5% by weight each of arachidonic acid, docosapentaenoic acid n-6, oleic acid, linoleic acid, linolenic acid, eicosenoic acid, erucic acid, and stearidonic acid produced by Schizochytrium species.  See entire publication and claims especially claims 1-7, 9, 18-22, 24-26, 38, 39; paragraphs [0011] - [0038]; and Examples 1-7.

WO2013013211 teaches microbial oil comprising omega-3 polyunsaturated fatty acids comprising DHA (docosahexaenoic acid), n-3 DPA (docosapentaenoic acid), n-6 DPA (docosapentaenoic acid) and EPA (eicosapentaenoic acid) including microbial oil where EPA is in the amount of about 10 to 25% and n-6 DPA is in the amount of about of 0 to 2%.  WO2013013211 teaches isolated microorganisms as well as strains and mutants thereof, biomasses, microbial oils comprising docosahexaenoic acid and eicosapentaenoic acid, compositions, and cultures; methods of producing the microbial oils, biomasses, and mutants; and methods of using the isolated microorganisms, biomasses, and microbial oils.  WO2013013211 teaches isolated microorganisms including to an isolated microorganism deposited under ATCC Accession No. PTA-10212, PTA-10213, PTA- 10214, PTA-10215, PTA-10208, PTA- 10209, PTA- 10210, or PTA- 10211.  WO2013013211 teaches a method for 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the labyrinthulid microorganism of US20130309772 to have a deletion of the gene encoding polyketide synthase, fatty acid chain elongase, and/or fatty acid desaturase; introducing a fatty acid desaturase gene including Δ5 desaturase, a Δ12 desaturase, or an ω desaturase of US20120322116 into the modified labyrinthulid microorganism of US20130309772; culturing the genetically modified labyrinthulid microorganism to produce microbial oil; and obtaining the microbial oil with the desired amounts of ARA, DGLA, ETA, and/or DHA as recited in the claims from the genetically modified labyrinthulid microorganism using the methods of US20120322116, US20110177031, and/or WO2013013211, where the microbial oil satisfies not less than one condition selected from the group consisting of (a) to (e):  (a) ARA is not less than 5% of the total fatty acid composition; (b) DGLA is not less than 2.5% of the total fatty acid composition; (c) ETA is not less than 0.35% of the total fatty acid composition; (d) DHA is not greater than 0.50% of the total fatty acid composition; and (e) a total of DHA and n-6 DPA is not greater than 0.7% of the total fatty acid composition.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain genetically modified labyrinthulid microorganisms that make microbial oils having desired amounts of ARA, DGLA, ETA, and/or DHA.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifiying labyrinthulid microorganisms including Thraustochytrium aureum and Schizochytrium species to express a fatty acid desaturase gene including Δ5 desaturase, a Δ12 desaturase, or an ω desaturase and have a disruption of genes encoding polyketide synthase, fatty acid chain elongase, and/or fatty acid desaturase are known in the art as shown by reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.	Claims 40-44 and 61 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of copending Application No. 15886599.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the copending application teach a microbial oil extracted from stramenopile transformed with a gene associated with synthesis of fatty acids, the gene encoding a fatty acid desaturase, the stramenopile of class Labyrinthulomycete, the microbial oil satisfying the following requirement: an amount of eicosapentaenoic acid (EPA) is at least 7% based on the total amount of the fatty acid composition and satisfying one or more of the following requirements: (a) an amount of arachidonic acid is 7% or less than 7% based on a total amount of the fatty acid composition; (b) an amount of docosapentaenoic acid (DPA) is 9% or less than 9% based on the total amount of the fatty acid composition; (c) an amount of eicosatetraenoic acid (ETA) is at least 0.04% based on the total amount of the fatty acid composition; d) an amount of docosahexaenoic acid (DHA) is at least 45% based on the total 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


16.	Claims 40-44 and 61 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16208047.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the copending application teach a microbial oil comprising a fatty acid obtained from a microorganism in which the fatty acid is highly accumulated, the microbial oil comprising: (a) 1.5 % or more of arachidonic acid (AA) based on a total amount of fatty acid; (b) 0.2 % or more of dihomo-y-linolenic acid (DGLA) based on the total amount of fatty acid; (c) 0.04 % or more of eicosatetraenoic acid (ETA) based on the total amount of fatty acid; (d) 3.8 % or more of eicosapentaenoic acid (EPA) based on the total amount of fatty acid; (e) 13.7 % or less of n-6 docosapentaenoic acid (n-6DPA) based on the total amount of fatty acid; and (f) 43.9% or less of docosahexaenoic acid (DHA) based on the total amount of fatty acid, wherein the microorganism belongs to a class of Labyrinthulomycetes in which a gene associated with fatty acid biosynthesis has been disrupted or an expression of the gene has been inhibited.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

17.	No claims are allowed.

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652